





EXHIBIT 10.36




RESTAURANT BRANDS INTERNATIONAL INC.
2014 OMNIBUS INCENTIVE PLAN
Amended and Restated June 9, 2016
Amended June 7, 2018
Section 1. Purpose. The purpose of the Restaurant Brands International Inc. 2014
Omnibus Incentive Plan is to attract, retain and reward those employees,
directors and other individuals who are expected to contribute significantly to
the success of the Company and its Affiliates, to incentivize such individuals
to perform at the highest level, to strengthen the mutuality of interests
between such individuals and the Company’s stockholders and, in general, to
further the best interests of the Company and its shareholders.
Section 2. Definitions. As used in the Plan, the following terms shall have the
meanings set forth below:
“Act” shall mean the Securities Exchange Act of 1934, as amended. Reference to a
specific section of the Act or regulation thereunder shall include such section
or regulation, any valid regulation or interpretation promulgated under such
section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such section or regulation.
“Affiliate” shall mean: (i) any entity that, directly or indirectly, controls
(as well as is controlled by or under common or joint control with) the Company;
or (ii) any entity in which the Company has a significant equity interest, in
either case as determined by the Committee; provided that, unless otherwise
determined by the Committee, the Shares subject to any Options or SAR that are
granted to a service provider of an Affiliate constitutes “service recipient
stock” for purposes of Section 409A of the Code or otherwise does not subject
the Award to the excise tax under Section 409A of the Code.
“Award” shall mean any Option, Stock Appreciation Right, award of Restricted
Stock, Restricted Stock Unit, Deferred Stock, annual or long-term Performance
Award, Other Stock-Based Award or Cash-Based Award granted under the Plan, which
may be denominated or settled in Shares, cash, equity interests in any entity
with respect to which the Company holds, directly or indirectly, a controlling
interest, whether such entity is a corporation, partnership or other entity, or
in such other forms as provided for herein. All Awards shall be granted by an
Award Agreement.
“Award Agreement” shall mean the agreement (whether in written or electronic
form) or other instrument or document evidencing any Award granted under the
Plan, which may, but need not, be executed or acknowledged by a Participant.
“Beneficiary” shall mean a person or persons entitled to receive payments or
other benefits or exercise rights that are available under the Plan in the event
of the Participant’s death. If no such person is named by a Participant, such
individual’s Beneficiary shall be the individual’s estate.
“Blackout Period” means a period when the Participant is prohibited from trading
in the Company’s securities pursuant to securities regulatory requirements or
the Company’s insider trading policy or other applicable policy or requirement
of the Company.
“Board” shall mean the board of directors of the Company.
“Cash-Based Award” means an Award granted pursuant to Section 11 of the Plan and
payable in cash at such time or times and subject to such terms and conditions
as determined by the Committee in its sole discretion.
“Change in Control” shall mean the occurrence of:





--------------------------------------------------------------------------------





(i)    any “person” (as defined in Section 13(d) of the Act) (other than the
Company, its Affiliates or an employee benefit plan or trust maintained by the
Company or its affiliates, or any company owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of Shares of the Company) becoming the “beneficial owner” (as defined
in Rule 13d-3 under the Act), directly or indirectly, of more than 50% of the
combined voting power of the Company’s then outstanding securities (excluding
any “person” who becomes such a beneficial owner (x) in connection with a
transaction described in clause (A) of paragraph (ii) below or (y) in connection
with a distribution to them in their capacity as a member or partner (whether
general or limited partners) in 3G Special Situations Fund II, L.P., a limited
partnership formed under the laws of the Cayman Islands (“3G”));
(ii)    the consummation of (A) a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than a merger or consolidation which would result in the voting securities of
the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or being converted into
voting securities of the surviving entity or any parent thereof) more than 20%
of the combined voting power or the total fair market value of the securities of
the Company or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation; provided, however, that a merger
or consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no person (other than those covered by the
exceptions in paragraph (i) of this definition) acquires more than 50% of the
combined voting power of the Company’s then outstanding securities shall not
constitute a Change in Control of the Company; or
(iii)    a complete liquidation or dissolution of the Company or the
consummation of any sale, lease, exchange or other transfer (in one transaction
or a series of transactions) of all or substantially all of the assets of the
Company; other than such liquidation, sale or disposition to a person or persons
who beneficially own, directly or indirectly, more than 20% of the combined
voting power of the outstanding voting securities of the Company at the time of
the sale.
Notwithstanding the foregoing, with respect to any Award that is characterized
as “nonqualified deferred compensation” within the meaning of Section 409A of
the Code, an event shall not be considered to be a Change in Control under the
Plan for purposes of payment of such Award unless such event is also a “change
in ownership,” a “change in effective control” or a “change in the ownership of
a substantial portion of the assets” of the Company within the meaning of
Section 409A of the Code.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time. Any reference to any section of the Code shall also be a reference to any
successor provision and any treasury regulation promulgated thereunder.
“Committee” shall mean the Compensation Committee of the Board or such other
committee as may be designated by the Board. If the Board does not designate the
Committee, references herein to the “Committee” shall refer to the Board.
“Company” shall mean Restaurant Brands International Inc.
“Consultant” means a person or corporation engaged by the Company to provide
services for an initial, renewable or extended period of 12 months or more.
“Covered Employee” means an individual who is (i) a “covered employee” within
the meaning of Section 162(m)(3) of the Code, or any successor provision thereto
and (ii) any individual who is designated by the Committee, in its discretion,
at the time of any Award or at any subsequent time, as reasonably expected to be
a “covered employee” with respect to the taxable year of the Company in which
any applicable Award will be paid.
“Deferred Stock” shall mean a right to receive Shares or other Awards or a
combination thereof at the end of a specified deferral period, granted under
Section 9.
“Dividend Equivalent” means a right, granted to a Participant under the plan, to
receive cash, shares, other Awards or other property equal in value to dividends
paid with respect to Shares.
“Effective Date” shall mean the “Closing Date” as defined in the Arrangement
Agreement dated August 26, 2014 among the Company, Burger King Worldwide, Inc.
and Tim Hortons Inc.
“Fair Market Value” means, for purposes of the Plan, unless otherwise required
by any applicable provision of the Code, any regulations issued thereunder or
other applicable law, as of any date and except as provided below, the last
sales price reported for the Shares on the applicable date: (i) as reported on
the TSX, in the case of a Canadian Participant; or (ii) the NYSE in the case of
a U.S. Participant or other Participant who is not a Canadian Participant; or
(iii) if the Shares are not





--------------------------------------------------------------------------------





traded, listed or otherwise reported or quoted, the Committee shall determine in
good faith the Fair Market Value in whatever manner it considers appropriate
taking into account the requirements of Section 409A of the Code and any other
applicable law. For purposes of the grant of any Award, the applicable date
shall be the trading day immediately prior to the date on which the Award is
granted. For purposes of the exercise of any Award, the applicable date shall be
the date a notice of exercise is received by the Committee or its designee, as
applicable, or, if not a day on which the applicable market is open, the next
day that it is open.
“Incentive Stock Option” shall mean an option representing the right to purchase
Shares from the Company, granted under and in accordance with the terms of
Section 6, that is intended to be and is designated as an “Incentive Stock
Option” within the meaning of Section 422 of the Code.
“NYSE” means the New York Stock Exchange.
“Non-Qualified Stock Option” shall mean an option representing the right to
purchase Shares from the Company, granted under and in accordance with the terms
of Section 6, that is not an Incentive Stock Option.
“Option” shall mean an Incentive Stock Option or a Non-Qualified Stock Option.
“Other Stock-Based Award” means an Award granted pursuant to Section 11 of the
Plan.
“Participant” shall mean the recipient of an Award granted under the Plan.
“Performance Award” means an Award granted pursuant to Section 10 of the Plan.
“Performance Goals” means goals established by the Committee as contingencies
for Awards to vest and/or become exercisable or distributable based on one or
more of the performance goals set forth in Exhibit A hereto.
“Performance Period” means the period established by the Committee at the time
any Performance Award is granted or at any time thereafter during which any
Performance Goals specified by the Committee with respect to such Award are
measured or must be satisfied.
“Plan” shall mean the Restaurant Brands International Inc. 2014 Omnibus
Incentive Plan, as the same may be amended from time to time.
“Prior Plan Award” shall mean a grant of a restricted stock unit, an option or
other stock based award granted under a Prior Plan.
“Prior Plans” shall mean the Company’s 2006 Stock Incentive Plan, the Company’s
2012 Stock Incentive Plan, the Company’s 2011 Omnibus Incentive Plan, and the
Company’s Amended and Restated 2012 Omnibus Incentive Plan, each as amended
effective as of the Effective Date.
“Restricted Stock” shall mean any Share granted under Section 8.
“Restricted Stock Unit” shall mean a contractual right granted under Section 8
that is denominated in Shares. Each Restricted Stock Unit represents a right to
receive one Share or the value of one Share upon the terms and conditions set
forth in the Plan and the applicable Award Agreement.
“Rule 16b-3” means Rule 16b-3 under Section 16(b) of the Act as then in effect
or any successor provision.
“SAR” or “Stock Appreciation Right” shall mean any right granted to a
Participant pursuant to Section 7 to receive, upon exercise by the Participant,
the excess of (i) the Fair Market Value of one Share on the date of exercise
over (ii) the grant price of the right on the date of grant, or if granted in
connection with an outstanding Option on the date of grant of the related
Option, as specified by the Committee in its sole discretion, which, except in
the case of Substitute Awards or in connection with an adjustment provided in
Section 5(c), shall not be less than the Fair Market Value of one Share on such
date of grant of the right or the related Option, as the case may be.
“Securities Act” means the Securities Act of 1933, as amended and all rules and
regulations promulgated thereunder. Reference to a specific section of the
Securities Act or regulation thereunder shall include such section or
regulation, any valid





--------------------------------------------------------------------------------





regulation or interpretation promulgated under such section, and any comparable
provision of any future legislation or regulation amending, supplementing or
superseding such section or regulation.
“Service” shall mean the active performance of services for the Company or an
Affiliate by a person who is an employee or director of the Company or an
Affiliate. Notwithstanding the foregoing, with respect to any Award that is
characterized as “nonqualified deferred compensation” within the meaning of
Section 409A of the Code, an event shall not be considered to be a termination
of “Service” under the Plan for purposes of payment of such Award unless such
event is also a “separation from service” within the meaning of Section 409A of
the Code.
“Shares” shall mean shares of the common stock of the Company.
“Subsidiary” shall mean any corporation of which stock representing at least 50%
of the ordinary voting power is owned, directly or indirectly, by the Company.
“Substitute Awards” shall mean Awards granted in assumption of, or in
substitution for, outstanding awards previously granted by a company acquired by
the Company or with which the Company combines.
“Transfer” means: (a) when used as a noun, any direct or indirect transfer,
sale, assignment, pledge, hypothecation, encumbrance or other disposition
(including the issuance of equity in any entity), whether for value or no value
and whether voluntary or involuntary (including by operation of law), and
(b) when used as a verb, to directly or indirectly transfer, sell, assign,
pledge, encumber, charge, hypothecate or otherwise dispose of (including the
issuance of equity in any entity) whether for value or for no value and whether
voluntarily or involuntarily (including by operation of law). “Transferred” and
“Transferable” shall have a correlative meaning.
“TSX” means the Toronto Stock Exchange.
Section 3. Eligibility.
(a)    Any employee, director, Consultant or other advisor of, or any other
individual who provides services to, the Company or any Affiliate, shall be
eligible to be selected to receive an Award under the Plan. Notwithstanding the
foregoing, only eligible employees of the Company, its subsidiaries and its
parent (as determined in accordance with Section 422(b) of the Code) are
eligible to be granted Incentive Stock Options under the Plan. Eligibility for
the grant of Awards and actual participation in the Plan shall be determined by
the Committee in its sole discretion.
(b)    An individual who has agreed to accept employment by the Company or an
Affiliate shall be deemed to be eligible for Awards hereunder as of the date of
such acceptance; provided that vesting and exercise of Awards granted to such
individual are conditioned upon such individual actually becoming an employee of
the Company or an Affiliate.
(c)    Holders of Options and other types of Awards granted by a company
acquired by the Company or with which the Company combines are eligible for
grant of Substitute Awards hereunder.
Section 4. Administration.
(a)    The Plan shall be administered by the Committee. The Committee shall be
appointed by the Board and shall consist of not less than two directors. To the
extent required by applicable law, rule or regulation, it is intended that each
member of the Committee shall qualify both as a “non-employee director” under
Rule 16b-3 and an “outside director” under Section 162(m) of the Code. If it is
later determined that one or more members of the Committee do not so qualify,
actions taken by the Committee prior to such determination shall be valid
despite such failure to qualify. The Board may designate one or more directors
as alternate members of the Committee who may replace any absent or disqualified
member at any meeting of the Committee. The Committee may delegate to one or
more officers of the Company the authority to grant Awards except that such
delegation shall not be applicable to any Award for a person then covered by
Section 16 of the Act or a Covered Employee. The Committee may issue rules and
regulations for administration of the Plan. It shall meet at such times and
places as it may determine.
(b)    Subject to Section 15, the Committee shall have the authority to adopt,
alter and repeal such administrative rules, guidelines and practices governing
the Plan and perform all acts, including the delegation of its responsibilities
(to the extent permitted by applicable law and applicable stock exchange rules),
as it shall, from time to time, deem advisable; to construe and interpret the
terms and provisions of the Plan and any Award issued under the Plan (and any
agreements relating thereto); and to otherwise supervise the administration of
the Plan. The Committee may correct any defect, supply any omission





--------------------------------------------------------------------------------





or reconcile any inconsistency in the Plan or in any agreement relating thereto
in the manner and to the extent it shall deem necessary to effectuate the
purpose and intent of the Plan. The Committee may adopt special guidelines and
provisions for persons who are residing in or employed in, or subject to, the
taxes of, any domestic or foreign jurisdictions to comply with applicable tax
and securities laws of such domestic or foreign jurisdictions. To the extent
applicable, the Plan is intended to comply with the applicable requirements of
Rule 16b-3, and with respect to Awards granted pursuant to a written binding
contract in effect on November 2, 2017 that are intended to qualify for the
exception for “performance-based compensation,” the applicable provisions of
Section 162(m) of the Code, and the Plan shall be limited, construed and
interpreted in a manner so as to comply therewith.
(c)    Subject to the terms of the Plan and applicable law and the rules of the
TSX and in addition to those authorities provided in Section 4(c), the Committee
(or its delegate) shall have full power and authority to: (i) designate
Participants; (ii) determine the type or types of Awards (including Substitute
Awards) to be granted to each Participant under the Plan; (iii) determine the
number of Shares to be covered by (or with respect to which payments, rights, or
other matters are to be calculated in connection with) Awards; (iv) determine
the terms and conditions, not inconsistent with the terms of the Plan, of any
Award granted hereunder (including, but not limited to, the exercise or purchase
price (if any), any restriction or limitation, any vesting schedule or
acceleration thereof, or any forfeiture restrictions or waiver thereof,
regarding any Award and the Shares relating thereto, based on such factors, if
any, as the Committee shall determine, in its sole discretion); (v) determine
whether, to what extent, and under what circumstances Awards may be settled or
exercised in cash, Shares, other securities, or other Awards, or canceled,
forfeited or suspended, and the method or methods by which Awards may be
settled, exercised, canceled, forfeited or suspended; (vi) determine whether, to
what extent, and under what circumstances cash, Shares, other securities, other
Awards, and other amounts payable with respect to an Award under the Plan shall
be deferred either automatically or at the election of the holder thereof or of
the Committee, taking into consideration the requirements of Section 409A of the
Code; (vii) determine whether to require a Participant, as a condition of the
granting of any Award, to not sell or otherwise dispose of shares acquired
pursuant to the exercise of an Award for a period of time as determined by the
Committee, in its sole discretion, following the date of the acquisition of such
Award; (viii) to determine whether an Option is an Incentive Stock Option or
Non-Qualified Option; (ix) to modify, extend or renew an Award, provided,
however, that such action does not subject the Award to Section 409A of the Code
without the consent of the Participant and provided that such extension of the
Award does not benefit an Insider (as defined in Section 21 of the Plan);
interpret and administer the Plan and any instrument or agreement relating to,
or Award made under, the Plan; establish, amend, suspend or waive such rules and
regulations and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; (xii) solely to the extent permitted by applicable
law and the rules of the TSX, to determine whether, to what extent and under
what circumstances to provide loans (which may be on a recourse basis and shall
bear interest at the rate the Committee shall provide) to Participants in order
to exercise Options or acquire Shares under the Plan; (ix) to permit accelerated
vesting or lapse of restrictions of any Award at any time; and (x) make any
other determination and take any other action that the Committee deems necessary
or desirable for the administration of the Plan.
(d)    All decisions of the Committee shall be final, conclusive and binding
upon all parties, including the Company, the shareholders and the Participants.
Section 5. Shares Available for Awards; Per Person Limitations.
(a)    Subject to adjustment as provided below, the maximum number of Shares
available for issuance under the Plan is equal to (i) 30,000,000, plus (ii) any
Shares subject to Prior Plan Awards which, on or after the Effective Date, cease
for any reason to be subject to such Prior Plan Awards other than by reason of
exercise or settlement of the Prior Plan Awards to the extent they are exercised
for or settled in Shares reserved under a Prior Plan or settled pursuant to the
exercise of a stock appreciation right issued in tandem with the Prior Plan
Award. The maximum possible number of Shares subject to Prior Plan Awards that
could be made available for purposes of the Plan is 18,769,078. Therefore, the
maximum number of Shares available for issuance under the Plan is 48,769,078.
The maximum number of these reserved Shares with respect to which Incentive
Stock Options may be granted under the Plan shall be 15,000,000 Shares. With
respect to Stock Appreciation Rights settled in Shares, upon settlement, only
the number of Shares delivered to a Participant (based on the difference between
the Fair Market Value of the Shares subject to such Stock Appreciation Right on
the date such Stock Appreciation Right is exercised and the exercise price of
each Stock Appreciation Right on the date such Stock Appreciation Right was
awarded) shall count against the aggregate and individual share limitations set
forth under this Section 5. If any Option, Stock Appreciation Right or Other
Stock-Based Awards granted under the Plan expires, terminates or is canceled for
any reason without having been exercised in full, the number of Shares
underlying any unexercised Award shall again be available for the purpose of
Awards under the Plan. If any shares of Restricted Stock, Performance Awards or
Other Stock-Based Awards denominated in Shares awarded under the Plan to a
Participant are forfeited for any reason, the number of forfeited shares of
Restricted Stock, Performance Awards or Other Stock-Based Awards denominated in
Shares shall again be available for





--------------------------------------------------------------------------------





purposes of Awards under the Plan. Any Award under the Plan settled in cash
shall not be counted against the foregoing maximum share limitations.
(b)    Any Shares delivered pursuant to an Award may consist, in whole or in
part, of authorized and unissued Shares or Shares acquired by the Company.
(c)    To the extent required by Section 162(m) of the Code for Awards granted
under the Plan pursuant to a written binding contract in effect on November 2,
2017, to qualify as “performance-based compensation,” the following individual
Participant limitations shall apply:
(i)    The maximum number of Shares subject to any Award of Options, or Stock
Appreciation Rights, shares of Restricted Stock, Restricted Stock Units or Other
Stock-Based Awards for which the grant of such Award or the lapse of the
relevant restriction period is subject to the attainment of Performance Goals in
accordance with Section 10 which may be granted under the Plan during any fiscal
year of the Company to any Participant shall be 2,000,000 Shares per type of
Award (which shall be subject to any further increase or decrease pursuant to
Section 5(d)) provided that the maximum number of Shares for all types of Awards
granted to any Participant does not exceed 2,000,000 Shares (which shall be
subject to any further increase or decrease pursuant to Section 5(d)) during any
fiscal year of the Company. If a Stock Appreciation Right is granted in tandem
with an Option, it shall apply against the Participant’s individual share
limitations for both Stock Appreciation Rights and Options.
(ii)    There are no annual individual share limitations applicable to
Participants on Restricted Stock, Restricted Stock Units or Other Stock-Based
Awards for which the grant, vesting or payment (as applicable) of any such Award
is not subject to the attainment of Performance Goals.
(iii)    The maximum number of Shares subject to any Performance Award which may
be granted under the Plan during any fiscal year of the Company to any
Participant shall be 2,000,000 Shares (which shall be subject to any further
increase or decrease pursuant to Section 5(d)) with respect to any fiscal year
of the Company.
(iv)    The maximum value of a cash payment made under a Performance Award which
may be granted under the Plan with respect to any fiscal year of the Company to
any Participant shall be $10,000,000.
(v)    The individual Participant limitations set forth in this Section 5(c)
(other than Section 5(c)(iii)) shall be cumulative; that is, to the extent that
Shares for which Awards are permitted to be granted to a Participant during a
fiscal year are not covered by an Award to such Participant in a fiscal year,
the number of Shares available for Awards to such Participant shall
automatically increase in the subsequent fiscal years during the term of the
Plan until used.
(d)    Changes
(i)    The existence of the Plan and the Awards granted hereunder shall not
affect in any way the right or power of the Board or the shareholders of the
Company to make or authorize (a) any adjustment, recapitalization,
reorganization or other change in the Company’s capital structure or its
business, (b) any merger or consolidation of the Company or any Affiliate,
(c) any issuance of bonds, debentures, preferred or prior preference stock ahead
of or affecting the Shares (d) the dissolution or liquidation of the Company or
any Affiliate, (e) any sale or transfer of all or part of the assets or business
of the Company or any Affiliate or (f) any other corporate act or proceeding.
(ii)    Subject to the provisions of Section 5(d)(iv), if there shall occur any
such change in the capital structure of the Company by reason of any stock
split, reverse stock split, stock dividend, extraordinary dividend, subdivision,
combination or reclassification of shares that may be issued under the Plan, any
recapitalization, any merger, any consolidation, any spin off, any
reorganization or any partial or complete liquidation, or any other corporate
transaction or event having an effect similar to any of the foregoing (a
“Corporate Event”), then (i) the aggregate number and/or kind of shares that
thereafter may be issued under the Plan, (ii) the number and/ or kind of shares
or other property (including cash) to be issued upon exercise of an outstanding
Award granted under the Plan, and/or (iii) the purchase price thereof, shall be
appropriately adjusted. In addition, subject to Section 5(d)(iv), if there shall
occur any change in the capital structure or the business of the Company that is
not a Corporate Event (an “Other Extraordinary Event”), including by reason of
any ordinary dividend (whether cash or stock), any conversion, any adjustment,
any issuance of any class of securities convertible or exercisable into, or
exercisable for, any class of stock, or any sale or transfer of all or
substantially all of the Company’s assets or business, then the Committee, in
its sole discretion, may adjust any Award and make such other adjustments to the
Plan. Any adjustment pursuant to this Section 5(d) shall be consistent with the
applicable Corporate Event or the applicable Other Extraordinary Event, as the
case may be, and in such manner as the Committee may, in its sole discretion,
deem appropriate and equitable to prevent substantial dilution or enlargement of
the rights granted to, or available for, Participants under the Plan. Any such
adjustment determined by the Committee shall be final, binding and conclusive on
the Company and all Participants and their respective heirs, executors,
administrators, successors and permitted assigns. Except as expressly provided
in this Section 5(d) or in the





--------------------------------------------------------------------------------





applicable Award Agreement, a Participant shall have no rights by reason of any
Corporate Event or any Other Extraordinary Event.
(iii)    Fractional shares of Shares resulting from any adjustment in Awards
pursuant to Section 5(d)(i) or Section 5(d)(ii) shall be aggregated until, and
eliminated at, the time of exercise by rounding-down for fractions less than
one-half and rounding-up for fractions equal to or greater than one-half. No
cash settlements shall be made with respect to fractional shares eliminated by
rounding. Notice of any adjustment shall be given by the Committee to each
Participant whose Award has been adjusted and such adjustment (whether or not
such notice is given) shall be effective and binding for all purposes of the
Plan.
(iv)    In the event of a merger or consolidation of the Company or in the event
of any transaction that results in the acquisition of substantially all of the
Company’s outstanding Shares by a single person or entity or by a group of
persons and/or entities acting in concert, or in the event of the sale or
transfer of all or substantially all of the Company’s assets (all of the
foregoing being referred to as an “Acquisition Event”), then the Committee may,
in its sole discretion, terminate all outstanding and unexercised Options, Stock
Appreciation Rights, or any Other Stock-Based Award that provides for a
Participant elected exercise, effective as of the date of the Acquisition Event,
by (i) cashing-out such Awards upon the date of consummation of the Acquisition
Event, or (ii) delivering notice of termination to each Participant at least 5
days prior to the date of consummation of the Acquisition Event, in which case
during the period from the date on which such notice of termination is delivered
to the consummation of the Acquisition Event, each such Participant shall have
the right to exercise in full all of such Participant’s Awards that are then
outstanding (without regard to any limitations on exercisability otherwise
contained in the Award Agreements), but any such exercise shall be contingent on
the occurrence of the Acquisition Event, and, provided that, if the Acquisition
Event does not take place within a specified period after giving such notice for
any reason whatsoever, the notice and exercise pursuant thereto shall be null
and void. If an Acquisition Event occurs but the Committee does not terminate
the outstanding Awards pursuant to this Section 5(d)(iv), then the provisions of
Section 5(d)(ii) and Section 13 shall apply.
(e)    Shares underlying Substitute Awards and Shares underlying awards that can
only be settled in cash shall not reduce the number of Shares remaining
available for issuance under the Plan.
(f)    Notwithstanding any provision of the Plan to the contrary, if authorized
but previously unissued Shares are issued under the Plan, such shares shall not
be issued for a consideration that is less than as permitted under applicable
law and the rules of the TSX.
(g)    The maximum number of Shares subject to any Award which may be granted
under the Plan during any fiscal year of the Company to any director shall be
1,000,000 Shares (which shall be subject to any further increase or decrease
pursuant to Section 5(d)).
Section 6. Options.
The Committee is hereby authorized to grant Options to Participants with the
following terms and conditions and with such additional terms and conditions, in
either case not inconsistent with the provisions of the Plan, as the Committee
shall determine:
(a)    The purchase price per Share under an Option shall be determined by the
Committee; provided, however, that, except in the case of Substitute Awards,
such purchase price shall not be less than the 100% (or 110% in the case of an
Incentive Stock Option granted to a person owning stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company, its subsidiaries or its parent, determined in accordance with
Section 422(b)(6) of the Code) of the Fair Market Value of a Share on the date
of grant of such Option.
(b)    The term of each Option shall be fixed by the Committee but shall not
exceed 10 years from the date of grant thereof. Notwithstanding the foregoing,
if the term of an Option (other than an Incentive Stock Option) held by any
Participant not subject to Section 409A of the Code would otherwise expire
during, or within ten business days of the expiration of a Blackout Period
applicable to such Participant, then the term of such Option shall be extended
to the close of business on the tenth business day following the expiration of
the Blackout Period.
(c)    The Committee shall determine the time or times at which an Option may be
exercised in whole or in part.
(d)    To the extent vested and exercisable, Options may be exercised in whole
or in part at any time during the Option term, by giving written notice of
exercise to the Company specifying the number of Shares to be purchased. Such
notice shall be accompanied by payment in full of the purchase price as follows:
(i) in cash or by check, bank draft or money order





--------------------------------------------------------------------------------





payable to the order of the Company; (ii) solely to the extent permitted by
applicable law, if the Shares are traded on a national securities exchange, and
the Committee authorizes, through a procedure whereby the Participant delivers
irrevocable instructions to a broker reasonably acceptable to the Committee to
deliver promptly to the Company an amount equal to the purchase price; or
(iii) on such other terms and conditions as may be acceptable to the Committee
(including, without limitation, having the Company withhold Shares issuable upon
exercise of the Option, or by payment in full or in part in the form of Shares
owned by the Participant, based on the Fair Market Value of the Shares on the
payment date as determined by the Committee). No Shares shall be issued until
payment therefor, as provided herein, has been made or provided for.
(e)    The terms of any Incentive Stock Option granted under the Plan shall
comply in all respects with the provisions of Section 422 of the Code, or any
successor provision thereto, and any regulations promulgated thereunder. To the
extent that the aggregate Fair Market Value (determined as of the time of grant)
of the Shares with respect to which Incentive Stock Options are exercisable for
the first time by a Participant Employee during any calendar year under the Plan
and/or any other stock option plan of the Company, any subsidiary or any parent
exceeds $100,000, such Options shall be treated as Non-Qualified Options. Should
any provision of the Plan not be necessary in order for the Options to qualify
as Incentive Stock Options, or should any additional provisions be required, the
Committee may amend the Plan accordingly, without the necessity of obtaining the
approval of the stockholders of the Company, subject to the rules of the TSX.
Should any provision of the Plan not be necessary in order for the Options to
qualify as Incentive Stock Options, or should any additional provisions be
required, the Committee may amend the Plan accordingly, without the necessity of
obtaining the approval of the stockholders of the Company, subject to the rules
of the TSX. To the extent that any such Option does not qualify as an Incentive
Stock Option (whether because of its provisions or the time or manner of its
exercise or otherwise), such Option or the portion thereof which does not so
qualify shall constitute a separate Non-Qualified Stock Option.
Section 7. Stock Appreciation Rights.
(a)    The Committee is hereby authorized to grant Stock Appreciation Rights
(“SARs”) to Participants with terms and conditions as the Committee shall
determine not inconsistent with the provisions of the Plan.
(b)    SARs may be granted hereunder to Participants either alone
(“freestanding”) or in addition to other Awards granted under the Plan
(“tandem”) and may, but need not, relate to a specific Options granted under
Section 6.
(c)    Any tandem SAR related to an Option may be granted at the same time such
Option is granted to the Participant. In the case of any tandem SAR related to
any Option, the SAR or applicable portion thereof shall not be exercisable until
the related Option or applicable portion thereof is exercisable and shall
terminate and no longer be exercisable upon the termination or exercise of the
related Option, except that a SAR granted with respect to less than the full
number of Shares covered by a related Option shall not be reduced until the
exercise or termination of the related Option exceeds the number of Shares not
covered by the SAR. Any Option related to any tandem SAR shall no longer be
exercisable to the extent the related SAR has been exercised.
(d)    A freestanding SAR shall not have a term of greater than 10 years or,
unless it is a Substitute Award, an exercise price less than 100% of Fair Market
Value of the Share on the date of grant. Notwithstanding the foregoing, if the
term of a SAR held by any Participant not subject to Section 409A of the Code
would otherwise expire during, or within ten business days of the expiration of
a Blackout Period applicable to such Participant, then the term of such SAR
shall be extended to the close of business on the tenth business day following
the expiration of the Blackout Period.
Section 8. Restricted Stock and Restricted Stock Units.
(a)    The Committee is hereby authorized to grant Awards of Restricted Stock
and Restricted Stock Units to Participants.
(b)    Shares of Restricted Stock and Restricted Stock Units shall be subject to
such restrictions as the Committee may impose (including, without limitation,
any limitation on the right to vote a Share of Restricted Stock or the right to
receive any dividend or dividend equivalent or other right), which restrictions
may lapse separately or in combination at such time or times, in such
installments or otherwise, as the Committee may deem appropriate.
(c)    Any share of Restricted Stock granted under the Plan may be evidenced in
such manner as the Committee may deem appropriate including, without limitation,
book-entry registration or issuance of a stock certificate or certificates. In
the event any stock certificate is issued in respect of shares of Restricted
Stock granted under the Plan, such certificate shall be registered in the name
of the Participant and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Stock. If stock
certificates are issued in respect of shares of Restricted Stock, the Committee
may





--------------------------------------------------------------------------------





require that any stock certificates evidencing such Shares be held in custody by
the Company until the restrictions thereon shall have lapsed, and that, as a
condition of any grant of Restricted Stock, the Participant shall have delivered
a duly signed stock power or other instruments of assignment (including a power
of attorney), each endorsed in blank with a guarantee of signature if deemed
necessary or appropriate by the Company, which would permit transfer to the
Company of all or a portion of the shares subject to the Restricted Stock Award
in the event that such Award is forfeited in whole or part.
(d)    The Committee may in its discretion, when it finds that a waiver would be
in the best interests of the Company, waive in whole or in part any or all
restrictions with respect to Shares of Restricted Stock or Restricted Stock
Units.
(e)    The Committee, in its discretion, may award Dividend Equivalents with
respect to Awards of Restricted Stock Units. The entitlements on such Dividend
Equivalents will not be available until the vesting of the Award of Restricted
Stock Units.
(f)    If the Committee intends that an Award under this Section 8 shall
constitute or give rise to “qualified performance based compensation” under
Section 162(m) of the Code, such Award may be structured in accordance with the
requirements of Section 10, including without limitation, the Performance Goals
and the Award limitation set forth therein, and any such Award shall be
considered a Performance Award for purposes of the Plan.
Section 9. Deferred Stock. The Committee is authorized to grant Deferred Stock
to Participants, subject to the following terms and conditions:
(a)    Deferred Stock shall be settled upon expiration of the deferral period
specified for an Award of Deferred Stock by the Committee (or, if permitted by
the Committee, as elected by the Participant). In addition, Deferred Stock shall
be subject to such restrictions on transferability, risk of forfeiture and other
restrictions, if any, as the Committee may impose, which restrictions may lapse
at the expiration of the deferral period or at earlier specified times
(including based on achievement of performance goals and/or future service
requirements), separately or in combination, in installments or otherwise, and
under such other circumstances as the Committee may determine at the date of
grant or thereafter. Deferred Stock may be satisfied by delivery of Shares,
other Awards, or a combination thereof, as determined by the Committee at the
date of grant or thereafter.
(b)    The Committee, in its discretion, may award Dividend Equivalents with
respect to Awards of Deferred Stock. The entitlements on such Dividend
Equivalents will not be available until the expiration of the deferral period
for the Award of Deferred Stock.
Section 10. Performance Awards.
(a)    The Committee may grant a Performance Award to a Participant payable upon
the attainment of specific Performance Goals. The Committee may grant
Performance Awards that are intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, as well as Performance Awards
that are not intended to qualify as “performance-based compensation” under
Section 162(m) of the Code. Performance Awards only may qualify as
“performance-based compensation” under Section 162(m) of the Code to the extent
granted pursuant to a written binding contract in effect on November 2, 2017. If
the Performance Award is payable in shares of Restricted Stock, such shares
shall be transferable to the Participant only upon attainment of the relevant
Performance Goal in accordance with Section 8. If the Performance Award is
payable in cash, it may be paid upon the attainment of the relevant Performance
Goals either in cash or in shares of Restricted Stock (based on the then current
Fair Market Value of such shares), as determined by the Committee, in its sole
and absolute discretion. Each Performance Award shall be evidenced by an Award
Agreement in such form that is not inconsistent with the Plan and that the
Committee may from time to time approve. With respect to Performance Awards that
are intended to qualify as “performance-based compensation” under Section 162(m)
of the Code, the Committee shall condition the right to payment of any
Performance Award upon the attainment of objective Performance Goals established
pursuant to Section 10(b)(iii).
(b)    Terms and Conditions. Performance Awards awarded pursuant to this
Section 10 shall be subject to the following terms and conditions:
(i)    Earning of Performance Award. At the expiration of the applicable
Performance Period, the Committee shall determine the extent to which the
Performance Goals established pursuant to Section 10(b) are achieved and the
percentage of each Performance Award that has been earned.
(ii)    Non-Transferability. Subject to the applicable provisions of the Award
Agreement and the Plan, Performance Awards may not be Transferred during the
Performance Period.





--------------------------------------------------------------------------------





(iii)    Objective Performance Goals, Formulae or Standards. With respect to
Performance Awards that are intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, the Committee shall establish
the objective Performance Goals for the earning of Performance Awards based on a
Performance Period applicable to each Participant or class of Participants in
writing prior to the beginning of the applicable Performance Period or at such
later date as permitted under Section 162(m) of the Code and while the outcome
of the Performance Goals are substantially uncertain. Such Performance Goals may
incorporate, if and only to the extent permitted under Section 162(m) of the
Code, provisions for disregarding (or adjusting for) the impact of any of the
following that the Committee determines to be appropriate: (i) corporate
transactions (including, without limitation, dispositions and acquisitions) and
other similar type events or circumstances, (ii) restructurings, discontinued
operations, extraordinary items or events, and other unusual or non-recurring
charges as described in Accounting Principles Board Opinion No. 30 and/or
management’s discussion and analysis of financial condition and results of
operations appearing or incorporated by reference in the Company’s Form 10-K for
the applicable year; (iii) an event either not directly related to the
operations of the Company or any of its Affiliates or not within the reasonable
control of the Company’s management, (iv) a change in tax law or accounting
standards required by generally accepted accounting principles, or (v) such
other exclusions or adjustments as the Committee specifies at the time the Award
is granted. To the extent that any such provision would create impermissible
discretion under Section 162(m) of the Code or otherwise violate Section 162(m)
of the Code, such provision shall be of no force or effect, with respect to
Performance Awards that are intended to qualify as “performance-based
compensation” under Section 162(m) of the Code.
(c)    Dividends. The Committee may, in its discretion, award Dividend
Equivalents with respect to Performance Awards. Except as otherwise specified in
a Performance Award Agreement, the entitlements on such Dividend Equivalents
shall be subject to the same vesting conditions and shall be settled at the same
times that apply with respect to the underlying Performance Award.
(d)    Payment. Following the Committee’s determination in accordance with
Section 10(b)(i) the Company shall settle Performance Awards, in such form
(including, without limitation, in Shares or in cash) as determined by the
Committee, in an amount equal to such Participant’s earned Performance Awards.
Notwithstanding the foregoing, the Committee may, in its sole discretion, award
an amount less than the earned Performance Awards and/or subject the payment of
all or part of any Performance Award to additional vesting, forfeiture and
deferral conditions as it deems appropriate.
(e)    Termination. Subject to the applicable provisions of the Award Agreement
and the Plan, upon a Participant’s termination of Service for any reason during
the Performance Period for a given Performance Award, the Performance Award in
question will vest or be forfeited in accordance with the terms and conditions
established by the Committee at grant.
(f)    Accelerated Vesting. Based on service, performance and/or such other
factors or criteria, if any, as the Committee may determine, the Committee may,
at or after grant, accelerate the vesting of all or any part of any Performance
Award.
Section 11. Other Stock-Based and Cash Based Awards.
(a)    The Committee is authorized, subject to limitations under applicable law
and the rules of the TSX, to grant to Participants such other Awards that may be
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, Shares or factors that may influence the
value of Shares, including, without limitation, convertible or exchangeable debt
securities, other rights convertible or exchangeable into Shares, purchase
rights for Shares, Awards with value and payment contingent upon performance of
the Company or business units thereof, Shares awarded purely as a bonus and not
subject to restrictions or conditions, equity interests in any entity with
respect to which the Company holds, directly or indirectly, a controlling
interest, whether such entity is a corporation, partnership or other entity, or
any other factors designated by the Committee. The Committee shall determine the
terms and conditions of such Awards. Shares delivered pursuant to an Award in
the nature of a purchase right granted under this Section 11 shall be purchased
for such consideration, paid for at such times, by such methods, and in such
forms, including, without limitation, cash, Shares, other Awards, notes, or
other property, as the Committee shall determine. Unless otherwise determined by
the Committee in an Award Agreement, the recipient of an Award under this
Section 11 shall not be entitled to receive, currently or on a deferred basis,
dividends or Dividend Equivalents in respect of the number of Shares covered by
the Award. In all cases, such dividends or Dividend Equivalents would not become
payable until the expiration of any applicable performance period. An Other
Stock-Based Award that is in the form of a grant of an equity interest in any
entity with respect to which the Company holds, directly or indirectly, a
controlling interest, may be granted in exchange for, replacement of, or
substitution for an Award previously granted under the Plan (or any predecessor
plan) or Substitute Award; provided, that, if such Award or Substitute Award is
a stock option or a stock appreciation right, then the Other Stock-Based Award
granted in exchange, replacement, or substitution thereof, may not have the
economic effect of reducing the exercise price or term of such Award or
Substitute Award.





--------------------------------------------------------------------------------





(b)    The Committee may from time to time grant Cash-Based Awards to
Participants in such amounts, on such terms and conditions, and for such
consideration, including no consideration or such minimum consideration as may
be required by applicable law, as it shall determine in its sole discretion.
Cash-Based Awards may be granted subject to the satisfaction of vesting
conditions or may be awarded purely as a bonus and not subject to restrictions
or conditions, and if subject to vesting conditions, the Committee may
accelerate the vesting of such Awards at any time in its sole discretion. The
grant of a Cash-Based Award shall not require a segregation of any of the
Company’s assets for satisfaction of the Company’s payment obligation
thereunder.
(c)    Notwithstanding any other provision of the Plan, when an Award with an
exercise price is granted under the Plan and the exercise of the Award by the
Participant may result in the issuance of Shares to the Participant, the
exercise price (taking into account any conversion, exchange or other
substitutions) of the Award may not be less than the Fair Market Value of a
Share on the date of grant of the Award.
Section 12. Effect of Termination of Service on Awards. The Committee may
provide, by rule or regulation or in any Award Agreement, or may determine in
any individual case, the circumstances in which Awards shall be exercised,
vested, paid or forfeited in the event a Participant ceases to provide Service
to the Company or any Affiliate prior to the end of a performance period or
exercise or settlement of such Award.
Section 13. Change in Control Provisions. In the event of a Change in Control,
and except as otherwise provided by the Committee in an Award Agreement, a
Participant’s unvested Award shall be treated in accordance with one of the
following methods as determined by the Committee:
(a)    Awards, whether or not then vested, shall be continued, assumed, have new
rights substituted therefor or be treated in accordance with Section 5(d)
hereof, as determined by the Committee, and restrictions to which shares of
Restricted Stock or any other Award granted prior to the Change in Control are
subject shall not lapse upon a Change in Control and the Restricted Stock or
other Award shall, where appropriate in the sole discretion of the Committee,
receive the same distribution as other Shares on such terms as determined by the
Committee; provided that the Committee may decide to award additional Restricted
Stock or other Awards in lieu of any cash distribution. Notwithstanding anything
to the contrary herein, for purposes of Incentive Stock Options, any assumed or
substituted Option shall comply with the requirements of Treasury Regulation
Section 1.424-1 (and any amendment thereto).
(b)    The Committee, in its sole discretion, may provide for the purchase of
any Awards by the Company or an Affiliate for an amount of cash (either on a
current basis or, to the extent such right does not subject the Award to the
excise tax under Section 409A of the Code, a deferred basis) equal to the excess
of the Change in Control Price (as defined below) of the Shares covered by such
Awards, over the aggregate exercise price of such Awards. For purposes of this
Section 13(b), “Change in Control Price” shall mean the highest price per Share
paid in any transaction related to a Change in Control of the Company.
(c)    If and to the extent that the approach chosen by the Committee results in
an acceleration or potential acceleration of the exercisability, vesting or
settlement of any Award, the Committee may impose such conditions upon the
exercise, vesting and/or settlement of the Award (including without limitation a
requirement that some or all of the proceeds from the accelerated portion of the
Award be held in escrow and/or remain subject to risks of forfeiture or other
conditions) as it shall determine; provided that those risks of forfeiture or
other conditions are not in the good faith judgment of the Committee more
restrictive than those under the original terms of the Award Agreement and do
not result in any violation of Section 409A of the Code. The Committee shall
give written notice of any proposed transaction referred to in this
Section 13(c) at a reasonable period of time prior to the closing date for such
transaction (which notice may be given either before or after the approval of
such transaction), in order that Participants may have a reasonable period of
time prior to the closing date of such transaction within which to exercise any
Awards that are then exercisable (including any Awards that may become
exercisable upon the closing date of such transaction). A Participant may
condition his or her exercise of any Awards upon the consummation of the
transaction.
Section 14. General Provisions Applicable to Awards.
(a)    Awards may be granted for no cash consideration or for such minimal cash
consideration as may be required by applicable law.
(b)    Awards may, in the discretion of the Committee, be granted either alone
or in addition to or in tandem with any other Award or any award granted under
any other plan of the Company. Awards granted in addition to or in tandem with
other Awards, or in addition to or in tandem with awards granted under any other
plan of the Company, may be granted either at the same time as or at a different
time from the grant of such other Awards or awards.





--------------------------------------------------------------------------------





(c)    Subject to the terms of the Plan, payments or transfers to be made by the
Company upon the grant, exercise or payment of an Award may be made in the form
of cash, Shares, other securities or other Awards, or any combination thereof,
as determined by the Committee in its discretion at the time of grant, and may
be made in a single payment or transfer, in installments, or on a deferred
basis, in each case in accordance with rules and procedures established by the
Committee and in compliance with Section 409A of the Code. Such rules and
procedures may include, without limitation, provisions for the payment or
crediting of reasonable interest (or no interest) on installment or deferred
payments or the grant or crediting of dividend equivalents in respect of
installment or deferred payments.
(d)    Except as may be permitted by the Committee or as specifically provided
in an Award Agreement, (i) no Award or other benefit payable under the Plan
shall, except as otherwise specifically provided by law or permitted by the
Committee, be Transferable in any manner other than by will or the law of
descent, and any attempt to Transfer any such benefit shall be void, and any
such benefit shall not in any manner be liable for or subject to the debts,
contracts, liabilities, engagements or torts of any person who shall be entitled
to such benefit, nor shall it be subject to attachment or legal process for or
against such person, and (ii) each Award, and each right under any Award, shall
be exercisable during the Participant’s lifetime only by the Participant or, if
permissible under applicable law, by the Participant’s guardian or legal
representative. The provisions of this paragraph shall not apply to any Award
which has been fully exercised, earned or paid, as the case may be, and shall
not preclude forfeiture of an Award in accordance with the terms thereof.
(e)    A Participant may designate a Beneficiary or change a previous
beneficiary designation at such times prescribed by the Committee by using forms
and following procedures approved or accepted by the Committee for that purpose.
If no Beneficiary designated by the Participant is eligible to receive payments
or other benefits or exercise rights that are available under the Plan at the
Participant’s death, the Beneficiary shall be the Participant’s estate.
(f)    All certificates for Shares and/or Shares or other securities delivered
under the Plan pursuant to any Award or the exercise thereof shall be subject to
such stop transfer orders and other restrictions as the Committee may deem
advisable under the Plan or the rules, regulations, and other requirements of
the Securities and Exchange Commission, any stock exchange upon which such
Shares or other securities are then listed, and any applicable Federal or state
securities laws, and the Committee may cause a legend or legends to be put on
any such certificates to make appropriate reference to such restrictions.
(g)    The Committee may impose restrictions on any Award with respect to
non-competition, confidentiality and other restrictive covenants, as it deems
necessary in its sole discretion and/or for the clawing back of any rights or
benefits under any Awards as a result of any breaches of any of the foregoing
covenants and/or for any reasons specified in the Award Agreement or in any
employment or other agreement between the Company or any Affiliate and the
Participant, and/or for clawing back any rights or benefits under any Awards to
the extent provided under any Company policies (including without limitation any
policies adopted or amended to comply with applicable securities or other laws
or stock exchange requirements, whether those policies were adopted or amended
before or after the date on which the Award was granted).


(h)    Any Award granted pursuant to the Plan on or after January 1, 2017 will
be subject to mandatory repayment or forfeiture, as applicable, by the
Participant to the Company to the extent the Participant is, or in the future
becomes, subject to (1) any Company “clawback” or recoupment policy adopted by
the Board or the Committee, or (2) any law, rule or regulation which imposes
mandatory recoupment, under the circumstances set forth in any such law, rule or
regulation.
In addition, the Committee may reserve the right in an Award Agreement to cause
a forfeiture of the gain realized by a Participant with respect to an award on
account of actions taken by, or failed to be taken by, such Participant in
violation or breach of, or in conflict with, any employment agreement,
non-competition agreement, agreement prohibiting solicitation of employees or
clients of the Company or any affiliate, confidentiality obligation with respect
to the Company or any affiliate, Company policy or procedure (including the
Company’s Code of Business Ethics and Conduct for Non-Restaurant Employees, Code
of Ethics for Executive Officers and Insider Trading Policy), other agreement,
or any other obligation of such Participant to the Company or any affiliate. The
Committee may annul an outstanding Award if the Participant is terminated for
“Cause” as defined in any applicable Award Agreement or as defined in any other
agreement between the Company or such affiliate and such Participant, as
applicable.
Section 15. Amendments and Termination.
(a)    The Board may amend, alter, suspend, discontinue or terminate the Plan
and any outstanding Awards granted hereunder, in whole or in part, at any time
without notice to or approval by the shareholders of the Company, for any
purpose whatsoever, provided that all material amendments to the Plan shall
require the prior approval of the shareholders of the Company and must comply
with the rules of the TSX. Examples of the types of amendments that are not
material that the Board is entitled to make without shareholder approval
include, without limitation, the following:





--------------------------------------------------------------------------------





(i)    ensuring continuing compliance with applicable law, the rules of the TSX
or other applicable stock exchange rules and regulations or accounting or tax
rules and regulations;
(ii)    amendments of a “housekeeping” nature, which include amendments to
correct any defect, supply any omission, or reconcile any inconsistency in the
Plan or any Award Agreement in the manner and to the extent it shall deem
desirable to carry the Plan into effect;
(iii)    changing the vesting provision of the Plan or any Award (subject to the
limitations for Awards subject to Section 10(b));
(iv)    waiving any conditions or rights under any Award (subject to the
limitations for Awards subject to Section 10(b));
(v)    changing the termination provisions of any Award that does not entail an
extension beyond the original expiration date thereof;
(vi) adding a cashless exercise feature payable in securities, where such
feature provides for a full deduction of the number of underlying securities
from the Plan reserve, and any amendment to a cashless exercise provision;
(vii) adding a form of financial assistance and any amendment to a financial
assistance provision which is adopted;
(viii) changing the process by which a Participant who wishes to exercise his or
her Award can do so, including the required form of payment for the Shares being
purchased, the form of written notice of exercise provided to the Company and
the place where such payments and notices must be delivered; and
(ix) delegating any or all of the powers of the Committee to administer the Plan
to officers of the Company.
(b)    Notwithstanding anything contained herein to the contrary, no amendment
to the Plan requiring the approval of the shareholders of the Company under any
applicable securities laws or requirements shall become effective until such
approval is obtained. In addition to the foregoing, the approval of the holders
of a majority of the Shares present and voting in person or by proxy at a
meeting of shareholders shall be required for:
(i)    an increase in the maximum number of Shares that may be made the subject
of Awards under the Plan;
(ii)    any adjustment (other than in connection with a stock dividend,
recapitalization or other transaction where an adjustment is permitted or
required under Section 5(d)(i) or Section 5(d)(ii)) or amendment that reduces or
would have the effect of reducing the exercise price of an Option or Stock
Appreciation Right previously granted under the Plan, whether through amendment,
cancellation or replacement grants, or other means (provided that, in such a
case, insiders of the Company who benefit from such amendment are not eligible
to vote their Shares in respect of the approval);
(iii)    an increase in the limits on Awards that may be granted to any
Participant under Section 5(c) and Section 5(g);
(iv)    an extension of the term of an outstanding Option or Stock Appreciation
Right beyond the expiry date thereof;
(v)    permitting Options granted under the Plan to be Transferrable other than
for normal estate settlement purposes; and
(vi)    any amendment to the plan amendment provisions set forth in this
Section 15 which is not an amendment within the nature of Section 15(a)(i) or
Section 15(a)(ii), unless the change results from application of Section 5(d)(i)
or Section 5(d)(ii).
Furthermore, except as otherwise permitted under the Plan, no change to an
outstanding Award that will adversely impair the rights of a Participant may be
made without the consent of the Participant except to the extent that such
change is required to comply with applicable law, stock exchange rules and
regulations or accounting or tax rules and regulations.
Section 16. Miscellaneous.
(a)    The Plan is intended to constitute an “unfunded” plan for incentive and
deferred compensation. With respect to any payment as to which a Participant has
a fixed and vested interest but which are not yet made to a Participant by the
Company, nothing contained herein shall give any such Participant any right that
is greater than those of a general unsecured creditor of the Company.





--------------------------------------------------------------------------------





(b)    No employee, Participant or other person shall have any claim to be
granted any Award under the Plan, and there is no obligation for uniformity of
treatment of employees, Participants, or holders or beneficiaries of Awards
under the Plan. The terms and conditions of Awards need not be the same with
respect to each recipient. Any Award granted under the Plan shall be a one-time
Award which does not constitute a promise of future grants. The Company, in its
sole discretion, maintains the right to make available future grants hereunder.
(c)    The Company shall have the right to deduct from any payment to be made
pursuant to the Plan, or to otherwise require, prior to the issuance or delivery
of Shares or the payment of any cash hereunder, payment by the Participant of,
any federal, state or local taxes required by law to be withheld. Upon the
vesting of Restricted Stock (or other Award that is taxable upon vesting), or
upon making an election under Section 83(b) of the Code, a Participant shall pay
all required withholding to the Company. Any statutorily required withholding
obligation with regard to any Participant may be satisfied, subject to the
consent of the Committee, by reducing the number of Shares otherwise deliverable
or by delivering Shares already owned. Any fraction of a Share required to
satisfy such tax obligations shall be disregarded and the amount due shall be
paid instead in cash by the Participant.
(d)    Nothing contained in the Plan shall prevent the Company from adopting or
continuing in effect other or additional compensation arrangements, and such
arrangements may be either generally applicable or applicable only in specific
cases.
(e)    The grant of an Award shall not be construed as giving a Participant the
right to be retained in the employ of, or to continue to provide services to,
the Company or any Affiliate. Further, the Company or the applicable Affiliate
may at any time dismiss a Participant, free from any liability, or any claim
under the Plan, unless otherwise expressly provided in the Plan or in any Award
Agreement or in any other agreement binding the parties. The receipt of any
Award under the Plan is not intended to confer any rights on the receiving
Participant except as set forth in such Award.
(f)    If any provision of the Plan or any Award is or becomes or is deemed to
be invalid, illegal, or unenforceable in any jurisdiction, or as to any person
or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to applicable laws, or if it cannot be so construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, person or Award, and the remainder of the Plan and any such Award
shall remain in full force and effect.
(g)    Neither the Plan nor any Award shall create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company and a Participant or any other person. To the extent that any person
acquires a right to receive payments from the Company pursuant to an Award, such
right shall be no greater than the right of any unsecured general creditor of
the Company.
(h)    No fractional Shares shall be issued or delivered pursuant to the Plan or
any Award, and the Committee shall determine whether cash or other securities
shall be paid or transferred in lieu of any fractional Shares, or whether such
fractional Shares or any rights thereto shall be canceled, terminated or
otherwise eliminated.
(i)    No Award or other benefit payable under the Plan shall, except as
otherwise specifically provided by law or permitted by the Committee, be
Transferable in any manner, and any attempt to Transfer any such benefit shall
be void, and any such benefit shall not in any manner be liable for or subject
to the debts, contracts, liabilities, engagements or torts of any person who
shall be entitled to such benefit, nor shall it be subject to attachment or
legal process for or against such person.
(j)    Unless otherwise determined by the Committee, as long as the Shares are
listed on a national securities exchange including the TSX or system sponsored
by a national securities association, the issuance of Shares pursuant to an
Award shall be conditioned upon such shares being listed on such exchange or
system. The Company shall have no obligation to issue such Shares unless and
until such Shares are so listed, and the right to exercise any Option or other
Award with respect to such Shares shall be suspended until such listing has been
effected. If at any time counsel to the Company shall be of the opinion that any
sale or delivery of Shares pursuant to an Option or other Award is or may in the
circumstances be unlawful or result in the imposition of excise taxes on the
Company under the statutes, rules or regulations of any applicable jurisdiction,
the Company shall have no obligation to make such sale or delivery, or to make
any application or to effect or to maintain any qualification or registration
under the Securities Act or otherwise, with respect to Shares or Awards, and the
right to exercise any Option or other Award shall be suspended until, in the
opinion of said counsel, such sale or delivery shall be lawful or will not
result in the imposition of excise taxes on the Company. A Participant shall be
required to supply the Company with certificates, representations and
information that the Company requests and otherwise cooperate with the Company
in obtaining any listing, registration, qualification, exemption, consent or
approval the Company deems necessary or appropriate.





--------------------------------------------------------------------------------





(k)    No Award granted or paid out under the Plan shall be deemed compensation
for purposes of computing benefits under any retirement plan of the Company or
its Affiliates nor affect any benefit under any other benefit plan now or
subsequently in effect under which the availability or amount of benefits is
related to the level of compensation. The provisions of Awards need not be the
same with respect to each Participant, and such Awards to individual
Participants need not be the same in subsequent years.
(l)    All elections and transactions under the Plan by persons subject to
Section 16 of the Act involving Shares are intended to comply with any
applicable exemptive condition under Rule 16b-3. The Committee may establish and
adopt written administrative guidelines, designed to facilitate compliance with
Section 16(b) of the Act, as it may deem necessary or proper for the
administration and operation of the Plan and the transaction of business
thereunder.
(m)    The Plan shall be binding on all successors and permitted assigns of a
Participant, including, without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate. Any benefit payable to or
for the benefit of a minor, an incompetent person or other person incapable of
receipt thereof shall be deemed paid when paid to such person’s guardian or to
the party providing or reasonably appearing to provide for the care of such
person, and such payment shall fully discharge the Committee, the Board, the
Company, its Affiliates and their employees, agents and representatives with
respect thereto.
Section 17. Effective Date of the Plan. The Plan shall be effective as of the
Effective Date, which is the date of adoption by the Board, subject to the
approval of the Plan by the shareholders of the Company in accordance with the
requirements of the laws of the Province of Ontario.
Section 18. Term of the Plan. No Award shall be granted under the Plan after ten
years from the Effective Date. However, unless otherwise expressly provided in
the Plan or in an applicable Award Agreement, any Award theretofore granted may
extend beyond such date, and the authority of the Committee to amend, alter,
adjust, suspend, discontinue, or terminate any such Award, or to waive any
conditions or rights under any such Award, and the authority of the Board to
amend the Plan, shall extend beyond such date.
Section 19. Section 409A of the Code.
(a)    The Plan is intended to comply with the applicable requirements of
Section 409A of the Code and shall be limited, construed and interpreted in
accordance with such intent. To the extent that any Award is subject to
Section 409A of the Code, it shall be paid in a manner that will comply with
Section 409A of the Code, including proposed, temporary or final regulations or
any other guidance issued by the Secretary of the Treasury and the Internal
Revenue Service with respect thereto. Notwithstanding anything herein to the
contrary, any provision in the Plan that is inconsistent with Section 409A of
the Code shall be deemed to be amended to comply with Section 409A of the Code
and to the extent such provision cannot be amended to comply therewith, such
provision shall be null and void. The Company shall have no liability to a
Participant, or any other party, if an Award that is intended to be exempt from,
or compliant with, Section 409A of the Code is not so exempt or compliant or for
any action taken by the Committee or the Company and, in the event that any
amount or benefit under the Plan becomes subject to penalties under Section 409A
of the Code, responsibility for payment of such penalties shall rest solely with
the affected Participants and not with the Company. Notwithstanding any contrary
provision in the Plan or Award Agreement, any payment(s) of “nonqualified
deferred compensation” (within the meaning of Section 409A of the Code) that are
otherwise required to be made under the Plan to a “specified employee” (as
defined under Section 409A of the Code) as a result of such employee’s
separation from service (other than a payment that is not subject to
Section 409A of the Code) shall be delayed for the first six (6) months
following such separation from service (or, if earlier, the date of death of the
specified employee) and shall instead be paid (in a manner set forth in the
Award Agreement) upon expiration of such delay period.
(b)    Notwithstanding the foregoing, the Company does not make any
representation to any Participant or Beneficiary as to the tax consequences of
any Awards made pursuant to this Plan, and the Company shall have no liability
or other obligation to indemnify or hold harmless the Participant or any
Beneficiary for any tax, additional tax, interest or penalties that the
Participant or any Beneficiary may incur as a result of the grant, vesting,
exercise or settlement of an Award under this Plan.
Section 20. Governing Law; Waiver of Jury Trial. This Plan shall be governed by
and construed in accordance with the laws of the Province of Ontario and the
laws of Canada applicable in the Province of Ontario. Any suit, action or
proceeding with respect to the Plan or any Award Agreement, or any judgment
entered by any court of competent jurisdiction in respect of any thereof, shall
be resolved only in the courts of the Province of Ontario. In that context, and
without limiting the generality of the foregoing, the Company and each
Participant shall irrevocably and unconditionally (a) submit in any proceeding
relating to the Plan or any Award Agreement, or for the recognition and
enforcement of any judgment in respect





--------------------------------------------------------------------------------





thereof (a “Proceeding”), to the exclusive jurisdiction of the courts of the
Province of Ontario, and agree that all claims in respect of any such Proceeding
shall be heard and determined in such Ontario court or, to the extent permitted
by law, in such federal court, (b) consent that any such Proceeding may and
shall be brought in such courts and waives any objection that the Company and
each Participant may now or thereafter have to the venue or jurisdiction of any
such Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agree not to plead or claim the same, (c) waive all right
to trial by jury in any Proceeding (whether based on contract, tort or
otherwise) arising out of or relating to the Plan or any Award Agreement,
(d) agree that service of process in any such Proceeding may be effected by
mailing a copy of such process by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party, in the case
of a Participant, at the Participant’s address shown in the books and records of
the Company or, in the case of the Company, at the Company’s principal offices,
attention General Counsel, and (e) agree that nothing in the Plan shall affect
the right to effect service of process in any other manner permitted by the laws
of the Province of Ontario.
Section 21. TSX Requirements.
The number of Shares issuable to Insiders, at any time, under all Security Based
Compensation Arrangements of the Company, may not exceed 10% of the Company’s
issued and outstanding Shares; and the number of Shares issued to Insiders
within any one-year period, under all Security Based Compensation Arrangements
of the Company, may not exceed 10% of the Company’s issued and outstanding
Shares. For the purpose of this Section 21, “Insider” shall mean, (i) every
director or senior officer of the Company; (ii) every director or senior officer
of a company that is itself an insider or subsidiary of the Company; (iii) any
person or company who beneficially owns, directly or indirectly, voting
securities of the Company or who exercises control or direction over voting
securities of the Company or a combination of both carrying more than 10% of the
voting rights attached to all voting securities of the Company for the time
being outstanding other than voting securities held by the person or company as
underwriter in the course of a distribution; (iv) any associate or affiliate of
the Insider; and (v) the Company where it has purchased, redeemed or otherwise
acquired any of its securities, for so long as it holds any of its securities,
and “Security Based Compensation Arrangement” shall mean any (i) any stock
option plans for the benefit of employees, insiders, service providers or any
one of such groups; (ii) individual stock options granted to employees, service
providers or insiders if not granted pursuant to a plan previously approved by
the Company’s securityholders; (iii) share purchase plans where the Company
provides financial assistance or where the Company matches the whole or a
portion of the securities being purchased; (iv) stock appreciation rights
involving issuances of securities from treasury; (v) any other compensation or
incentive mechanism involving the issuance or potential issuances of securities
of the Company; and (vi) security purchases from treasury by an employee,
insider or service provider which is financially assisted by the Company by any
means whatsoever.





--------------------------------------------------------------------------------





EXHIBIT A
PERFORMANCE GOALS
To the extent permitted under Section 162(m) of the Code, performance goals
established for purposes of Awards granted pursuant to a written binding
contract in effect on November 2, 2017 intended to be “performance-based
compensation” under Section 162(m) of the Code, shall be based on the attainment
of certain target levels of, or a specified increase or decrease (as applicable)
in one or more of the following performance goals, which may include performance
relative to the Company’s peers or those of the Company’s Affiliates or to the
industry or industries in which the Company and/or its affiliates operates:
•    earnings per share;
•    net earnings;
•    operating income;
•    gross income;
•    net income (before or after taxes);
•    cash flow (including free cash flow, operating cash flow and cash flow
return on investment);
•    gross profit;
•    profit before taxes;
•    operating profit;
•    gross profit return on investment;
•    gross margin return on investment;
•    gross margin;
•    operating margin;
•    working capital;
•    earnings before interest and taxes;
•    earnings before interest, tax, depreciation and amortization;
•
net income before depreciation and amortization, interest expense, net, loss on
early extinguishment of debt, and income tax expense, and excluding the impact
of share-based compensation, other operating income (expense), net, and any
other identified costs associated with non-recurring projects;

•    earnings ratios;
•    return on equity;
•    return on assets;
•    return on capital;
•    return on invested capital;
•    net revenues;





--------------------------------------------------------------------------------





•    gross revenues;
•    revenue growth;
•    annual recurring revenues;
•    recurring revenues;
•    license revenues;
•    sales or market share;
•    total shareholder return;
•    economic value added;
•    customers or customer growth;
•    number of restaurants or restaurant growth;
•    restaurant traffic;
•    inventory turnover;
•    receivable turnover;
•    financial return ratios;
•    customer satisfaction surveys;
•    productivity;
•
specified objectives with regard to limiting the level of increase in all or a
portion of the Company’s bank debt or that of any of its Affiliates or other
long-term or short-term public or private debt or other similar financial
obligations of the Company or any of its Affiliates, which may be calculated net
of cash balances and/or other offsets and adjustments as may be established by
the Committee in its sole discretion;

•    the fair market value of a Share;
•    Share price (including, but not limited to, growth in Share price);
•    the growth in the value of an investment in the Share assuming the
reinvestment of dividends;
•    reduction in operating and/or other expenses;
•
Restaurant cleanliness and/or other operational, safety and/or quality metrics
measured by the Company or any of its Affiliates;

•    Restaurant image or remodeling; or
•    Product innovation or menu.





--------------------------------------------------------------------------------





With respect to Awards that are intended to qualify as “performance-based
compensation” under Section 162(m) of the Code and all Awards granted after
November 2, 2017, to the extent permitted under Section 162(m) of the Code, the
Committee may, in its sole discretion, also exclude, or adjust to reflect, the
impact of an event or occurrence, or of any item, reflected in
Section 10(b)(iii) of the Plan that the Committee determines should be
appropriately excluded or adjusted.
Performance goals may also be based upon individual participant performance
goals, as determined by the Committee, in its sole discretion. In addition,
Awards that are not intended to qualify as “performance-based compensation”
under Section 162(m) of the Code may be based on the performance goals set forth
herein or on such other performance goals as determined by the Committee in its
sole discretion.
In addition, such performance goals may be based upon the attainment of
specified levels of Company (or subsidiary, other Affiliate, division, other
operational unit, administrative department or product category of the Company
or any of its Affiliates) performance under one or more of the measures
described above relative to the performance of other corporations. With respect
to Awards that are intended to qualify as “performance-based compensation” under
Section 162(m) of the Code, to the extent permitted under Section 162(m) of the
Code, but only to the extent permitted under Section 162(m) of the Code
(including, without limitation, compliance with any requirements for stockholder
approval), the Committee may also:
(a)    designate additional business criteria on which the performance goals may
be based; or
(b)    adjust, modify or amend the aforementioned business criteria.









